Opinion by
Judge Pryor:
No exceptions were taken to the instructions given by the court below, nor is there any bill of evidence to be found in the .record. An amended record was offered to be filed, showing that after the case was brought to this court a motion was made in the court below to so correct the record as to show that exceptions were taken to the instructions at the time they were given. A record in such a case may be amended when there is something to amend by, as when a paper has been ordered to be copied that constitutes a part of the record, or when there is some defect in an order that may be corrected by reference to some other order in the case, but where the defect is to be supplied from the mere recollection of the judge or the attorneys, we are satisfied no such correction can be made, unless by consent after the record is filed in this court.
Besides, the bill of evidence is not signed by the judge, or so identified as to enable this court to say that it formed any part of the record.
The judgment is therefore affirmed.